DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the name of elements associated with each of the reference numerals as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. In particular, FIG. 1 merely depicts reference numbers without any text identifying elements. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD FOR GENERATING A PRIME NUMBER BY TESTING CO-PRIMALITY BETWEEN A PRIME CANDIDATE AND A PREDETERMINED PRIME NUMBER IN A BINARY BASE.

Claim Objections
Claim 8 is objected to because of the following informality: “by one small prime pi” should read “by the one small prime pi”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se.
Claim 12
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Step 1
Regarding claim 1, the claim recites the process a) determining, via a processing system comprising at least one hardware processor, a test primality circuit and a memory circuit, at least one binary base B with a small size b = log2(B) bits and for each determined base B, at least one small prime pi such that B mod pi = 1, with i an integer, b) selecting, via said hardware processor, a prime candidate YP, c) decomposing, via said hardware processor, the selected prime candidate YP in a base B selected among said determined binary bases: YP = ∑yjBi, d) computing, via said hardware processor, a residue yPB from the candidate YP for said selected base B such that yPB = ∑yj, e) testing, via said test primality circuit, if said computed residue yPB is divisible by one small prime pi selected among said determined small primes for said selected base B, f) while said computed residue yPB is not divisible by said selected small prime, iteratively repeating, via said test primality circuit, above step e) until tests performed at step e) prove that said computed residue yPB is not divisible by any of said determined small primes for said selected base B, g) when tests performed at step e) have proven that said computed residue yPB is not divisible by any of said determined small primes for said selected base B, iteratively repeating steps c) to f) for each base B among said determined binary bases, h) when, for all determined bases B, tests performed at step e) have proven that said residue yPB computed for a determined base is not divisible by any of said determined small primes for said determined base B, executing, via said test P, and when the known rigorous probable primality test is a success, storing said prime candidate YP in said memory circuit and using, via a cryptographic processor, said stored prime candidate YP in said cryptographic application.
Step 2A - Prong 1
The limitations of a) determining at least one binary base B with a small size b = log2(B) bits and for each determined base B, at least one small prime pi such that B mod pi = 1, with i an integer, c) decomposing the selected prime candidate YP in a base B selected among said determined binary bases: YP = ∑yjBi, d) computing a residue yPB from the candidate YP for said selected base B such that yPB = ∑yj, e) testing if said computed residue yPB is divisible by one small prime pi selected among said determined small primes for said selected base B, f) while said computed residue yPB is not divisible by said selected small prime, iteratively repeating above step e) until tests performed at step e) prove that said computed residue yPB is not divisible by any of said determined small primes for said selected base B, g) when tests performed at step e) have proven that said computed residue yPB is not divisible by any of said determined small primes for said selected base B, iteratively repeating steps c) to f) for each base B among said determined binary bases, h) when, for all determined bases B, tests performed at step e) have proven that said residue yPB computed for a determined base is not divisible by any of said determined small primes for said determined base B a known rigorous probable primality test on said candidate YP”, as drafted, are processes that, under broadest reasonable interpretation, cover performance of mathematical formulas or calculations but for the recitation of generic computer components.
i” in the context of this claim encompasses calculating mathematical values corresponding to “B” and “pi”. Similarly, but for the “hardware processor” language, “decomposing” in the context of this claim encompasses mathematically partitioning YP in accordance with the claimed equation. Similarly, but for the “hardware processor” language, “computing” in the context of this claim encompasses solving the claimed equating for yPB. Simlarly, but for the “test primality circuit” language, “testing” in the context of this claim encompasses the mathematical operation of dividing yPB by pi. Similarly, but for the “test primality circuit” language, “iteratively repeating . . . above step e)” in the context of this claim encompasses repeating the “testing” step above. Similarly, “iteratively repeating steps c) to f)” in the context of this claim encompasses repeating the “decomposing”, “computing”, “testing”, and “iteratively repeating. . . above step e)” steps above. Similarly, but for the “test primality circuit” language, “executing” in the context of this claim encompasses performing a known mathematical operation on YP.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical formulas and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of “selecting . . . a prime candidate YP”, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically 
Step 2A – Prong 2
These judicial exceptions are not integrated into a practical application.
In particular, the claim recites the following additional elements: “via a processing system comprising at least one hardware processor, a test primality circuit and a memory circuit”; “via said hardware processor”; and “via said test primality circuit”. These individual computer elements are recited at a high-level of generality (i.e., as generic circuits performing respective generic computer functions outlines above in Step 2A - Prong 1) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.
Moreover, the claim recites the following additional elements: “when the known rigorous probable primality test is a success, storing said prime candidate YP in said memory circuit”; and “using, via a cryptographic processor, said stored prime candidate YP in said cryptographic application”. The “storing” step amounts to no more than insignificant extra-solution activities. The “using” step amounts to no more than generic application of the results and is therefore insignificant extra-solution activity. Accordingly, this additional elements do not integrate the abstract ideas into a practical 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect Step 2A – Prong 2, some of the additional elements of using generic circuits to perform respective generic computer functions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Furthermore, the “storing” step is a well-understood, routine, and conventional function amounting to mere storing and retrieving of information in memory. MPEP 2106.05(d)(II). In addition, the “using” step is a well-understood, routine, and conventional function (see page 1, lines 14-15 of present specification) amounting to mere application of a result and is therefore insignificant extra-solution activity. MPEP 2106.05(d)(II). The claim is not patent eligible.
Claims 12-14 recite substantially similar limitations to those of claim 1, and therefore are rejected under the same rationale as that applied above to claim 1.
Regarding claim 2, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 2 recites the steps of “iteratively repeating, via said test primality circuit, above step e) until said computed residue yPB divisibility has been tested against all said determined small primes for said selected base B” and “iteratively repeating steps c) to f) for each base B among said determined binary bases,” which also covers performance of mathematical operations or calculations but for the 
Regarding claim 3, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 3 recites the steps of “iteratively repeating steps d) to h) for new prime candidates until said known rigorous probable primality test is a success” and said residue yPB is computed by incrementing by a predetermined increment a residue previously computed for another prime candidate and said selected base B,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 4, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 4 recites the steps of “executing, via said cryptographic processor, said cryptographic application to secure data using said stored prime candidate YP” and “generating, via said cryptographic processor, a cryptographic key using said stored prime candidate YP,” which amount to no more than generic application of the results and are well-understood, routine, and conventional functions to use prime numbers in generation of cryptographic keys. See page 1, lines 14-15 of present specification; MPEP 2106.05(d). The claim is not patent eligible.
Regarding claim 5, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 5 recites the steps of “the sum computation for the residue computation is performed in a random order,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 6, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 6 recites the steps of “said bases are determined so as to 
Regarding claim 7, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 7 recites the steps of “said bases are determined based on a word size of the processing system,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 8, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 8 recites the steps of “testing of said computed residue yPB is divisible by one small prime pi is performed using Barrett modular reduction,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 9, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 9 recites the steps of “said determined small primes pi comprise all primes between 3 and 541 such that B mod pi = 1,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 10, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 10 recites “said determined binary bases have sizes among 16, 24, 28, 32, 36, 44, 48, 52, 60, 64,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.
Regarding claim 11, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 11 recites “said known rigorous probable primality test comprises a Miller-Rabin test or a Fermat test,” which also covers performance of mathematical operations or calculations. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claims 1-3, 6, and 8-9 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 4-5, 7, and 10-14 are rejected by virtue of dependency on claim 1. For purposes of examination, the term “small prime” is interpreted as referring to any prime number.
The term "known" in claims 1, 3, and 11 is a subjective term which renders the claim indefinite.  The term "known" is not defined by the claim, the specification does not provide a standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 4-10, and 12-14 are rejected by virtue of dependency on claim 1. For purposes of 
Claims 1, 2, and 10 recite the limitation "said determined binary bases".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said determined binary bases” will be read as “said at least one determined binary base B”. Claims 3-9 and 11-14 are rejected by virtue of dependency on claim 1.
Claims 1, 6, and 9 recite the limitation "said determined small primes".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said determined small primes” will be read as “said at least one determined small prime pi”. Claims 2-5, 7-8, and 10-14 are rejected by virtue of dependency on claim 1.
Claim 1 recites the limitation "said selected small prime".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said selected small prime” will be read as “said selected one small prime pi”. Claims 3-9 and 11-14 are rejected by virtue of dependency on claim 1.
Claim 1 recites the limitation "all determined bases B".  However, it is not clear whether this limitation is referring to the at least one base B determined in step (a) or not. For examination purposes, “all determined bases” will be read as “said at least one determined binary base B”. Claims 2-14 are rejected by virtue of dependency on claim 1.
Claim 1 recites the limitation “YP = ∑yjBi”. However, the specification and claims are unclear as to what this equation represents. For example, the meanings of the subscript “j” and the superscript “i” are not explained (it is not clear whether the superscript “i” is the same as the subscript “i” of “at least one small prime pi . . . with i an P = ∑yjBi” with “i” as a subscript instead of the superscript recited in claim 1. For examination purposes, this claimed equation will be interpreted as a sum of elements for a particular base (consistent with the other limitations of step c of claim 1).
Claim 5 recites the limitation "the sum computation".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the sum computation” will be read as “a sum computation”.
Claim 6 recites the limitation "said bases".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said bases” will be read as “said at least one determined binary base B”.
Claim 6 recites the limitation "the number of different determined small primes".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of different determined small primes” will be read as “a number of different small primes of the at least one determined small prime pi”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (U.S. Patent Publication No. 2011/0142231).
Regarding claim 1, Takeda teaches a method for generating a prime number and using it in a cryptographic application ([0021]), comprising the steps of:
a) determining, via a processing system (prime number generating device of CPU 12; [0022], [0075]) comprising at least one hardware processor (computation unit of CPU 12; [0022], [0075]), a test primality circuit (prime number testing unit of CPU 12; [0022], [0075]) and a memory circuit (ROM 18; FIG. 1), at least one binary base B (binary base of 2t, where t is bit length of each plural partitioned prime number candidate data elements F(k); FIG. 2) with a small size b = log2(B) bits (t-bit length of plural partitioned prime number candidate data elements F(k); FIG. 2) and for each determined base B, at least one small prime pi such that B mod pi = 1, with i an integer (FIG. 4 – see e.g., second row: 22 mod 3 = 1 with small prime as 3; last row: 224 mod 3 = 1 with small prime as 3),
b) selecting, via said hardware processor, a prime candidate YP (prime number candidate data N; FIG. 2),
c) decomposing, via said hardware processor, the selected prime candidate YP in a base B selected among said determined binary bases: YP = ∑yjBi (prime candidate data N partitioned into plural prime candidates F(k) of binary base 2t; as claimed above, i is an integer and therefore by selecting 0 as the integer for the equation, B0 = 1 and so prime candidate data N = ∑F(k)*1),
PB (determination data S; FIG. 3) from the candidate YP for said selected base B such that yPB = ∑yj (determination data S is the sum of the plural partitioned prime number candidate data elements F(k); FIG. 3; [0054]),
e) testing, via said test primality circuit, if said computed residue yPB is divisible by one small prime pi selected among said determined small primes for said selected base B (determination data S is divided by a prime number corresponding to bit length t of partitioned prime number candidates; FIGS. 3-4; [0056], [0058]),
f) while said computed residue yPB is not divisible by said selected small prime, iteratively repeating, via said test primality circuit, above step e) until tests performed at step e) prove that said computed residue yPB is not divisible by any of said determined small primes for said selected base B (determination data S divided by plural prime numbers corresponding to a given bit length t; [0084]),
g) when tests performed at step e) have proven that said computed residue yPB is not divisible by any of said determined small primes for said selected base B, iteratively repeating steps c) to f) for each base B among said determined binary bases (iterating through one base 2t meets the limitation),
h) when, for all determined bases B (one base 2t meets the limitation), tests performed at step e) have proven that said residue yPB computed for a determined base is not divisible by any of said determined small primes for said determined base B, executing, via said test primality circuit, a known rigorous probable primality test on said candidate YP (Miller-Rabin primality test can be implemented to increase precision of probabilistic primality testing; [0080]), and when the known rigorous probable P in said memory circuit (output to ROM 18; FIG. 5 - S106; [0079]) and using, via a cryptographic processor (DSP 14; FIG. 1), said stored prime candidate YP in said cryptographic application (used in generating encryption key; [0086]).
Regarding claim 2, Takeda teaches:
in step f) when said computed residue yPB is divisible by said selected small prime, iteratively repeating, via said test primality circuit, above step e) until said computed residue yPB divisibility has been tested against all said determined small primes for said selected base B (determination data S divided by plural prime numbers corresponding to a given bit length t; [0084])),
in step g) when said computed residue yPB is divisible by one of said determined small primes for said selected base B and said computed residue yPB divisibility has been tested against all said determined small primes for said selected base B, iteratively repeating steps c) to f) for each base B among said determined binary bases (iterating through one base 2t meets the limitation).
Regarding claim 4, Takeda teaches using said stored prime candidate YP in said cryptographic application comprises at least one of executing, via said cryptographic processor (6), said cryptographic application to secure data using said stored prime candidate YP, and/or generating, via said cryptographic processor, a cryptographic key using said stored prime candidate YP ([0043], [0086]).
Regarding claim 6, Takeda teaches said bases are determined so as to maximize the number of different determined small primes (using t=10 over t=5 to maximize number of prime factors; [0073])
Regarding claim 7, Takeda teaches said bases are determined based on a word size of the processing system (bit length t can be determined based on bit length of the CPU; [0053]).
Regarding claim 10, Takeda teaches said determined binary bases have sizes among 16, 24, 28, 32, 36, 44, 48, 52, 60, 64 (bit length t includes 24; FIG. 4).
Regarding claim 11, Takeda teaches said known rigorous probable primality test comprises a Miller-Rabin test or a Fermat test (Miller-Rabin used to raise prime testing precision; [0080]).
Claims 12-14 recite substantially similar limitations to those of claim 1 and therefore are rejected under the same rationale as that applied above to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of McGough (U.S. Patent No. 6,445,797).
Regarding claim 5, Takeda does not teach the sum computation for the residue computation is performed in a random order.
McGough similarly teaches encryption and decryption with respect to digital stream data (Abstract). In particular, McGough teaches: the sum computation for the residue computation is performed in a random order (randomly ordering numbers before modular summation during encryption; claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the summation of the determination data S of Takeda and incorporate randomized summation as taught by McGough to increase security of encrypted messages (col. 3, ln. 27-42).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Qi et al. (U.S. Patent Publication No. 2009/0319804).
Regarding claim 8, Takeda does not teach testing if said computed residue yPB is divisible by one small prime pi is performed using Barrett modular reduction.
 similarly teaches modular operations in cryptographic applications ([0187]). In particular, Qi further teaches: testing if said computed residue yPB is divisible by one small prime pi is performed using Barrett modular reduction ([0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the division of the determination data S of Takeda and incorporate Barrett modular reduction as taught by Qi to reduce computing overhead compared to classical modular reduction ([0189]-[0190]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda.
Regarding claim 9, although Takeda teaches that the list of prime numbers is not limited to that shown in FIG. 4 ([0075]), Takeda does not explicitly teach for a determined base B, said determined small primes pi comprise all primes between 3 and 541 such that B mod pi = 1.
One of ordinary skill in the art would modify the list of primes in FIG. 4 of Takeda. This modification would have been obvious based on legal precedent. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) has established that a change in size or range is not sufficient to patentably distinguish over the prior art, and that one of ordinary skill in the art would find a change in size or range to be an obvious modification of the prior art. (See MPEP 2144.04 IV A). In this case, the change in size is of the list of primes shown in FIG. 4 to include the first 100 primes such that B mod pi = 1.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The claim requires, among other things, that for a new prime candidate YP and a selected base B, said residue yPB be computed by incrementing by a predetermined increment a residue previously computed for another prime candidate and said selected base B. Takeda teaches calculating a residue for a new prime candidate but the residue is computed by partitioning the prime number into prime number candidate data elements. Feix (U.S. Patent Publication No. 2014/0358980) teaches generation of prime number candidates to be tested based on previous prime numbers. In particular, Feix teaches incrementing by 1 a remainder S of a prime number P in generating a new prime candidate Pr. However, one would not modify Takeda with Feix to increment the determination data S of Takeda in the manner described in Feix as Takeda only relies on the current prime number candidate to calculate the residue and the object of incrementing in Feix (i.e., the remainder S) is a different value from the determination data S of Takeda. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP DEOL whose telephone number is (303)297-4429.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D./Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Primary Examiner, Art Unit 2182